FILED
                            NOT FOR PUBLICATION
                                                                            AUG 23 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOSE MANUEL FLORES,                              No.   15-73025

              Petitioner,                        Agency No. A092-654-504

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Jose Manuel Flores, a native and citizen of Mexico, petitions for review of

the Board of Immigrations Appeals’ (BIA) order dismissing his appeal from an

immigration judge’s (IJ) decision denying his applications for withholding of




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal and relief under the Convention Against Torture (CAT). We have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      Whether a group constitutes a “particular social group” is a question of law

that we review de novo. Perdomo v. Holder, 611 F.3d 662, 665 (9th Cir. 2010).

We review for substantial evidence the agency’s factual findings. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006).

      The BIA did not err in its conclusion that Flores failed to establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question’” (quoting Matter of M-E-V-G-, 26

I. & N. Dec. 227, 237 (BIA 2014))); Delgado-Ortiz v. Holder, 600 F.3d 1148,

1151-52 (9th Cir. 2010) (concluding “returning Mexicans from the United States”




                                          2
did not constitute a particular social group). Thus, Flores’s withholding of removal

claim fails.1

       Substantial evidence supports the agency’s denial of CAT relief because

Flores failed to show that it is more likely than not that he will be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

       PETITION FOR REVIEW DENIED.




       1
         Our conclusion is not affected by the differing nexus standards applicable
to asylum and withholding of removal claims. Cf. Barajas-Romero v. Lynch, 846
F.3d 351, 360 (9th Cir. 2017) (discussing Zetino v. Holder having drawn no
distinction between the standards where there was no nexus at all to a protected
ground).
                                           3